     Case 2:20-cv-04268-MWF-JEM Document 42 Filed 04/12/21 Page 1 of 1 Page ID #:189



 1

 2                                                                                   J S -6
 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                                 CENTRAL DISTRICT OF CALIFORNIA
10

11     TERRIE PRITCHETT,                               Case No.: 2:20-cv-04268-MWF-JEM
12                    Plaintiff,                       Hon. Michael W. Fitzgerald
13         v.                                          ORDER FOR DISMISSAL WITH
                                                       PREJUDICE
14     NORTHWEST DEALERCO
       HOLDINGS, LLC, a Delaware Limited
15     Liability Company; and DOES 1-10,
16                    Defendants.
17

18

19              Pursuant to Fed. R. Civ. P. 41, the Court, having considered the documents before
20     it, and being fully advised finds as follows:
21              IT IS ORDERED THAT:
22              Plaintiff Terrie Pritchett’s action against Defendant Northwest Dealerco Holdings,
23     LLC is dismissed with prejudice. Each party will be responsible for its own fees and
24     costs.
25

26     Dated: April 12, 2021                                             ___________________
                                               MICHAEL W. FITZGERALD
27                                             United States District Judge
28
                                                     1
                                    ORDER FOR DISMISSAL WITH PREJUDICE
